COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     Arne Ray Renfro v. The State of Texas

Appellate case number:   01-21-00292-CR

Trial court case number: 90032-CR

Trial court:             412th District Court of Brazoria County

Date motion filed:       September 8, 2022

Party filing motion:     Appellant


        Arne Ray Renfro, Appellant, moved to obtain a free copy of the record in his case. It is
ordered that Renfro’s motion is denied. See Ex parte Trainer, 181 S.W.3d 358, 359 (Tex. Crim.
App. 2005). The Court informs appellate counsel, Perry Stevens, of his duty to inform Appellant
of the result of his appeal and the availability of discretionary review with the Texas Court of
Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997). While
Counsel may choose to discuss the merits of such review, he is not required to because Appellant
has no right to counsel for discretionary review. Id. Counsel is ordered to provide Appellant
with a copy of the record of his case no later than seven days from the date of this order.


Judge’s signature: _______/s/ Sarah Beth Landau________________________________
                               Acting individually


Date: _09/13/2022_________________